DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 10-18 are pending.  Claims 10-12, 14-15, and 17-18 are rejected herein.  Claims 13 and 16 are indicated as containing allowable subject matter.  This is a Final Action as necessitated by the amendment and arguments (hereinafter “the Response”) dated 4/28/2022.
Drawings
The drawings are objected to because FIGS. 2 and 4 contain new matter.  The drawings have been amended to show two latches 54 positioned at the top and bottom of the cabinet’s side to connect wall 56 to wall 16.  Para. 26 of the specification as published does not provide support for this specificity of structure and positioning.   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim(s) 10 and 14 is/are objected to because of the following informalities:  Appropriate correction is required.
Regarding claim 10:  Claim 10 recites “a first cabinet body configured to have first measuring appliances arranged therein” and similarly for the second cabinet body with second measuring appliances.  It is clear from the specification and claim 16 that the scope of claim 10 is meant to include the cabinets with the measuring appliances installed in the cabinets.  However the language “configured to have first measuring appliances arranged therein” could be taken to mean just the cabinet with the necessary space/hardware/connections/etc. to arrange appliances therein.  That is, the appliances themselves would not be within the scope of the claim.  The Applicant may want to consider language such as:
	a first cabinet body;
	first measuring appliances arranged in the first cabinet body;
or
a first cabinet body having first measuring appliances arranged therein.
Regarding claim 14:  In line 3, change “rolllers” to --rollers--.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10, 12, 14, and 18 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by HARTMANN (EP-2317833-A1).  A machine translation of HARTMANN has been provided with the last office action and due to the straightforward nature of the technology, which is clearly shown in the figures, it is deemed to be sufficient for the purposes of this action.
Regarding claim 10:  HARTMANN discloses:  A control cabinet (FIG. 2) for exhaust gas measuring facilities (This is a statement of intended use.  Page 1 para. 2 however does explicitly state that the device can be used for measuring exhaust.), the control cabinet comprising: a first cabinet body (20) configured to have first measuring appliances (400-430) arranged therein for analyzing at least one sample gas (page 4 para. 5); a door (270) configured to open and close an open front side of the first cabinet body, the door being rotatably attached to the first cabinet body (by hinge shown in FIG. 2); and an operating unit (monitor 220) arranged on the door; a second cabinet body (10) configured to have second measuring appliances (250, 260, 240) arranged therein, the second cabinet body comprising a second front side (side through which connecting line 30 extends) that can be closed and opened via a guided relative movement of the first cabinet body in relation to the second cabinet body (FIG. 2 shows both closed and opened configuration.), wherein, the first cabinet body is movable in a guided manner relative to the second cabinet body (FIG. 2; page 4 para. 3).
Regarding claim 12:  HARTMANN discloses:  the second measuring appliances in the second cabinet body are electrically connected to the operating unit at the door (The computer is connected to all sensing devices.  Page 2 para. 1; page 3 para. 1-2.).
Regarding claim 14:  HARTMANN discloses:  the first cabinet body comprises a bottom and rollers (page 4 para. 3), and the rollers are arranged at the bottom (page 4 para. 3).
Regarding claim 18:  HARTMANN discloses:  the door comprises an opening (FIG. 2 in which monitor 220 sits), and the operating unit comprises a monitor (220) which is arranged in the opening of the door.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over HARTMANN in view of DAOUD et al. (US Pub. 2008/0040885).
Regarding claims 11 and 17:  HARTMANN does not specify the connection except to show that the two cabinets separate in FIG. 2.
DAOUD however does teach an articulated connection (hinge 38 in FIG. 5) via which the second cabinet body (containing 31, 32, and 37) is attached to the first cabinet body (containing 34, 36, 30), wherein, the first cabinet body is arranged to be rotated about the articulated connection relative to the second cabinet body (hinge 38 provides rotational motion).  DAOUD also teaches a plurality of hinges (FIG. 1) which are configured to serve as an articulated connection (FIG. 10), wherein, the first cabinet (where 30, 34, and 36 are located) body comprises a first side wall and a second side wall which is arranged opposite to the first side wall (It is a box.), the second cabinet body (where 31, 32, and 37 are located) comprises a first side wall and a second side wall which is arranged opposite to the first side wall (It is also a box.), the plurality of hinges are arranged at the first side wall of the first cabinet body (FIG. 8), the first cabinet body is rotatably attached to the first side wall of the second cabinet body via the plurality of hinges arranged at the first side wall of the first cabinet body (FIG. 8), and one of the closing devices is arranged at each of the second side wall of the first cabinet body and at the second side wall of the second cabinet body so as to connect the second side wall of the first cabinet body to the second side wall of the second cabinet body (FIG. 8), thus meeting the limitations of claim 17.
One skilled in the art at the time the application was effectively filed would be motivated to use the hinged connection of DAOUD to connect the first and second cabinets of HARTMANN because it “exposes only those components that are being worked on while keeping all other components hidden or protected (para. 7 of DAOUD) and “minimizes the size of the cabinet resulting in a more compact, light weight and easy to install unit” (para. 8 of DAOUD).
Regarding claim 15:  HARTMANN does not specify any rear wall and the figures do not show the back of the front cabinet.
DAOUD however does teach a wall separating cabinets (back-plane 37 in FIG. 7).
One skilled in the art at the time the application was effectively filed would be motivated to use a rear wall for strength of the overall cabinet and protection of components.
Allowable Subject Matter
Claim(s) 13 and 16 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Dependent claims 13 and 16 contain allowable subject matter.  None of the prior art of record teaches or suggests the claimed invention.  Specifically not found in the prior art of record are the limitations of the appliances in the first cabinet being connected to a first exhaust gas measuring facility and the appliances in the second cabinet being connected to a second exhaust gas measuring facility as recited in claim 13.  Also not found in the prior art of record are the limitations of the first and second cabinet body having identical dimensions and the first appliances being identical to the second appliances.
Response to Amendment/Argument
The Applicant has submitted new drawings to show the closing device 54 which was mentioned in para. 26 of the specification as published but not shown in the drawings.  As discussed above, this addition constitutes new matter as there is no support in the original disclosure for two latches positioned at the top and bottom of the cabinet’s side.  Please note that due to the broad nature of the language “closing device” it appears that any addition of structure to the drawings to specify what the closing device is and where it is positioned will constitute new matter.
The amendments to the claims to overcome the previous rejections under 35 U.S.C. 112 are acknowledged and said rejections are accordingly withdrawn.
The Applicant has argued (page 11 of the Response) that the devices in the rear cabinet 10 of HARMANN are not measuring appliances and therefore HARTMANN does not meet the limitations of “a second cabinet body configured to have second measuring appliances arranged therein”.  This argument has been fully considered and is not persuasive.  The Examiner maintains that the equipment installed in the second cabinet 10 of HARTMANN meets the broadest reasonable interpretation of the term “measuring appliances”.  The Applicant has correctly pointed out the heater 60, heat exchanger 70, critical venturi nozzles 80, metering pumps 240, pressure reducer 250, and valve terminals 260 as equipment potentially installed in the second cabinet of HARTMANN.  The Examiner maintains that this equipment is critical for the measuring processes occurring in the gas sampling and analyzing performed by the invention even if no direct measurement were happening by said equipment, and thus would rightly be considering “measuring appliances”.  However measurement is explicitly disclosed in HARTMANN for the equipment in the second cabinet.  HARTMANN states on page 3 para. 7 (emphasis added):
The rear cabinet 10 has an inlet interface 150 for a measuring gas, for example, from a motor vehicle test stand, wherein a fixed connection with an external measuring gas line (not shown) is achieved in the rear cabinet 10. Downstream of the inlet interface 150, a slide-in frame 40 is arranged in the rear cabinet 10, to which a heater 60 for temperature control of the sample gas adjoins. Downstream of the heater 60, a heat exchanger 70 is arranged, through which the temperature-controlled measuring gas flows. Adjacent to the heat exchanger 70 three critical venturi 80 are arranged in the flow direction. Sensors for absolute pressure and temperature are arranged on the input side of the venturi nozzles 80 in order to be able to determine the normalized flow taking into account the Venturi calibration factors.

Therefore HARTMANN explicitly discloses equipment that performs measurement on the gas no matter how the term “measuring appliance” is interpreted.
The Applicant has argued (page 11-12 of the Response) that HARTMANN does not disclose the limitation of “that can be closed and opened via a guided relative movement of the first cabinet body in relation to the second cabinet body”.  This argument has been fully considered and is not persuasive.  Firstly, this limitation is written in broad language that only requires that the second front side can be closed and opened via a guided relative movement.  No structure is claimed for this motion.  Any external structure such as a guide or a rail or anything that guides the motion of the second from side can be used to meet this limitation and since such a structure could be external to the device the only real requirement is some capability of relative movement between the first cabinet and the second cabinet.  However, even if the limitation were interpreted more narrowly, the structure of HARTMANN still meets the limitation of guided movement.  At the very least the rollers (pg 4 para. 3) of HARTMANN guide the movement such that it can only roll outward or sideways and cannot slide downward across the face of cabinet 10 (otherwise it would be sinking into the floor).  There is also slide in frame 40 in FIG. 1 which will preclude any movement where the cabinet 20 slides sideways across the face of cabinet 10 and so constrains movement to be in an outward or inward direction only.  Finally, there is the fact that FIGS. 1 and 2 show the two cabinets affixed to one another and whatever hardware makes that connection could also be considered a guide.  Please note that this broadest reasonable interpretation of the language “that can be closed and opened via a guided relative movement of the first cabinet body in relation to the second cabinet body” is the reason that claim 10 was rejected under 35 U.S.C. 102 instead of 103.  DAOUD explicitly teaches a hinged connection (38 in FIG. 5) and could be used to teach this guided relative movement even if it were more narrow.
The Applicant has argued (page 13 of the Response) that DAOUD is not analogous art.  This argument has been fully considered and is not persuasive.  In response to applicant's argument that DAOUD is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the main point of the invention is a cabinet.  The Examiner has pointed out in the objection that the language in claim 1 even leaves some room for interpretation as to whether the equipment in the cabinet is within the scope of the claim, that is, the scope of the claim is entirely the structure of the cabinet.  Nevertheless, even with the equipment being in the cabinet, the whole point of the invention is the structure of the cabinet housing said equipment.  Claim 10 states that there are two cabinet bodies, it claims a door and relative movement.  Claims 11, 13-15, 17, and 18 all give further structural limitations for the cabinet.  Therefore any equipment cabinet is “reasonably pertinent to the particular problem with which the applicant was concerned”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHANIEL J KOLB/Examiner, Art Unit 2856